Citation Nr: 1708608	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia (claimed as muscle and joint pain), including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for neuropsychological symptoms (claimed as muscle twitches), including as due to a qualifying chronic disability to include undiagnosed illness.

7.  Entitlement to service connection for a cardiovascular disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

8.  Entitlement to service connection for left carpal tunnel syndrome, including as due to a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to service connection for a respiratory disorder (claimed as mesothelioma), including as due to a qualifying chronic disability to include undiagnosed illness or as due to asbestos exposure.

10.  Entitlement to service connection for right carpal tunnel syndrome. 

11.  Entitlement to service connection for a right ankle injury.

12.  Entitlement to service connection for a left ankle disability, as due to a right ankle injury. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from June 1981 to November 1981, and in the U.S. Navy from October 1986 to April 1995.  

In a final, unappealed October 2011 administrative decision, the RO determined that the Veteran's service in the U.S. Navy from October 27, 1986 to October 28, 1990 was honorable, but that the character of the Veteran's service from October 29, 1990 to April 6, 1995 was dishonorable for VA purposes and a bar to all VA benefits for that period of service.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for, inter alia, chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological problems to include muscle twitches, sleep apnea, a cardiovascular disorder, a respiratory disorder, and carpal tunnel syndrome, as well as a September 2015 rating decision issued by the RO in Lincoln, Nebraska, which denied service connection for a right ankle injury and left ankle disability.  Jurisdiction over the claims has since been transferred to the RO in Montgomery, Alabama. 

In a November 2014 decision, the Board denied the Veteran's claims for service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological problems to include muscle twitches, sleep apnea, a cardiovascular disorder, a respiratory disorder, and carpal tunnel syndrome.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a single judge Memorandum Decision which vacated the portion of the Board's November 2014 decision that denied the claims and remanded them for further proceedings consistent with the Memorandum Decision.

The Board notes that it has recharacterized the Veteran's claim for service connection for bilateral carpal tunnel syndrome.  As explained below, during the pendency of the appeal, the Veteran submitted medical evidence showing a formal diagnosis of right carpal tunnel syndrome.  Because there has been a diagnosis, the issue on appeal is more appropriately characterized as one for service connection for right carpal tunnel syndrome, as listed on the title page of this decision.  Such bifurcation is proper, given that Persian Gulf War illness claims under 38 C.F.R. 
§ 3.317 are separate from claims for direct service connection.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166 (2010), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate distinct theories of entitlement separately), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).

In May 2016, after the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence in support of his claims.  However, as the substantive appeal for these issues was received after February 2, 2013, he is presumed to have waived RO review of such evidence.  38 U.S.C.A. § 7105 (as amended, effective February 2, 2013).  There is also no written request for review by the RO.  Id.  Additionally, the issues on appeal are being remanded below and the newly submitted evidence will be considered on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

In its March 2016 Memorandum Decision, the Court determined that, in denying the Veteran's claims for service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neurological symptoms to include muscle twitches, a cardiovascular disorder, bilateral carpal tunnel syndrome, and a respiratory disorder (hereinafter "Gulf War claims"), in its November 2014 decision-on the basis that there was no current diagnosis of any of the claimed disabilities-the Board failed to adequately consider the Veteran's statements concerning his current symptoms of such, especially in light of the Veteran's missing service treatment records.  Therefore, the Court vacated that part of the decision and remanded the matters to the Board for readjudication. 

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, which began August 2, 1990.  38 C.F.R. § 3.317 (e)(1).

However, as explained by the Board in its November 2014 decision, based on the evidence of record, the Veteran does not qualify as a Persian Gulf veteran.  While his DD Form 214 reflects service in the Southwest Asia theater of operations during the Gulf War, this service was not during his period of honorable service.  As noted above, a review of the Veteran's personnel records reveals a final, unappealed October 2011 administrative decision in which the AOJ determined that the Veteran's service from October 27, 1986 to October 28, 1990 was honorable but that the Veteran's service from October 29, 1990 to April 6, 1995 was dishonorable for VA purposes and a bar to all VA benefits for that period.  The Board found that the Veteran did not have service in the Persian Gulf from August 2, 1990 to October 28, 1990 (the only period of the Veteran's honorable active service that falls during the Persian Gulf War under the provisions of 38 C.F.R. § 3.2). 

The Veteran's service personnel records reflect that he was assigned to Strike Fighter Squadron 147 on the USS Nimitz from July 1988 to October 28, 1990 and from October 29, 1990 to October 1, 1991.  According to a Naval History and Heritage Command Dictionary of American Naval Fighting Ships submitted by the Veteran, the USS Nimitz did not enter the Arabian Gulf or commence flight operations in support of Operations Desert Storm until April 18, 1991, which falls during the Veteran's dishonorable period of service. 

The Board notes that the only evidence of record showing that the Veteran's Persian Gulf service was during his dishonorable period of service, and thus serves as a bar to his claims, is an Internet printout submitted by the Veteran.  However, in light of the Board's heightened duty to assist him in development of his claim, upon remand the Board will seek clarification of the position of the Veteran's ship during his honorable period of service. 

Then, if service in Southwest Asia is confirmed to have occurred during the period of the Veteran's honorable service (between August 2 and October 28, 1990), the Veteran should be afforded an examination to determine whether his Gulf War claims are etiologically due to a qualifying chronic disability to include undiagnosed illness.

If service in Southwest Asia cannot be confirmed, or is determined to fall during the Veteran's period of dishonorable service (that is, after October 28, 1990), the Veteran should nevertheless be afforded an examination to determine if his Gulf War claims are conditions which have an origin in service, other than as due to a qualifying chronic disability to include undiagnosed illness.  The Board acknowledges that, in cases where a veteran's STRs are unavailable through no fault of his or her own, there is a "heightened duty" to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (4) (2016).  

Here, the evidence of record shows complaints of persistent or recurrent symptoms of a disability.  Consequently, the Board finds that VA is under an obligation to provide the Veteran with an examination in connection with his claims.  See McLendon v. Nicholson, supra (recognizing that 38 C.F.R. § 3.159 (c) (4) presents a low threshold for the requirement of a VA examination).

As concerns the Veteran's claim for service connection for right carpal tunnel syndrome, the Veteran has indicated that he believes there is a link between his carpal tunnel syndrome and the "repetitive wiring" he performed while in service.  The private medical records showing a diagnosis of right carpal tunnel syndrome do not address a nexus, if any, between such disability and military service.  Upon remand, the Veteran should be afforded an examination to determine such.  McLendon, supra.

As for the Veteran's claim for service connection for a respiratory disorder, he has also asserted that he was exposed to asbestos while serving on the USS Nimitz, which caused him to develop respiratory problems, including a possible diagnosis of mesothelioma.  In his original claim, the Veteran described his exposure to asbestos in service, while rehabilitating his ship.  The Board finds his statement credible and in-service exposure to asbestos is conceded.  In light of VA's heightened duty to assist, and the Veteran's complaints of persistent or recurrent symptoms of a respiratory disorder, the Board finds that an examination is warranted.  See O'Hare, supra; McLendon, supra. 

Finally, the Veteran has contended that he experienced an injury to his right ankle in 1986 which caused him to subsequently favor his right ankle while walking.  As a result, he asserts, he has developed a left ankle disability.  To date, the Veteran has not been afforded a VA examination in relation to these claims.  In light of such assertions, as well as VA's heightened duty to assist, the Board finds that an examination is warranted.  See O'Hare, supra; McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service agency to determine the extent of the Veteran's service in the Southwest Asia theater of operations during the Gulf War, to specifically include the location of the USS Nimitz from August 2, 1990 to October 28, 1990.  If unavailable, notify the Veteran and document the steps taken to confirm such service.

2.  If service in the Southwest Asia theater of operations is CONFIRMED at any point during the Veteran's service, schedule the Veteran for a Persian Gulf War protocol examination by a qualified examiner to determine the nature and etiology of his claimed disabilities, which include chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neurological symptoms to include muscle twitches, a cardiovascular disorder, left carpal tunnel syndrome, and a respiratory disorder. 

The examiner is asked to provide a response to the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's complaints of chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neurological symptoms to include muscle twitches, a cardiovascular disorder, left carpal tunnel syndrome, and a respiratory disorder can be attributed to known clinical diagnoses?

(b) If the chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neurological symptoms to include muscle twitches, a cardiovascular disorder, left carpal tunnel syndrome, and a respiratory disorder CANNOT be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to exposure to environmental hazards during service aboard a naval vessel in the Southwest Asia theater of operations.  

The examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(c) If the chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neurological symptoms to include muscle twitches, a cardiovascular disorder, left carpal tunnel syndrome, and a respiratory disorder CAN be attributed to a known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is otherwise etiologically related to the Veteran's military service. 

A rationale is requested for all opinions.

3.  If service in the Southwest Asia theater of operations CANNOT BE CONFIRMED for the period from August 2 to October 28, 1990, schedule the Veteran for a VA examination to determine the following: 

(a) The examiner is asked to identify whether or not the Veteran has a diagnosis of chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neurological symptoms to include muscle twitches, a cardiovascular disorder, left carpal tunnel syndrome, and/or a respiratory disorder, which has been present at any time during the pendency of his claim.

(b) If so, and for each confirmed disability, the examiner is asked to determine whether is it at least as likely as not (a 50 percent or greater probability) that each such disorder is etiologically related to the Veteran's honorable period(s) of military service, from June 1, 1981 to November 23, 1981 and from October 27, 1986 to October 28, 1990.

The examiner should provide complete rationale for the conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right carpal tunnel syndrome.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right carpal tunnel syndrome had its onset during or is otherwise medically related to any in-service injury or disease during the Veteran's honorable period(s) of military service, from June 1, 1981 to November 23, 1981 and from October 27, 1986 to October 28, 1990, to include as due to the performance of "repetitive wiring" while in service.

The examiner should provide complete rationale for the conclusions reached.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder, unless such disorder has been addressed as part of the above-ordered examinations.   

(a)  The examiner is asked to identify any respiratory disorder that has been present at any time during the pendency of the claim, to include mesothelioma, if present.

(b)  Then, in relation to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during or is otherwise medically related to in-service injury or disease during the Veteran's honorable period(s) of military service, from June 1, 1981 to November 23, 1981 and from October 27, 1986 to October 28, 1990, to include his conceded in-service exposure to asbestos.

A complete rationale should be provided for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any ankle disorder. 

(a)  The examiner is asked to identify any disorder of the Veteran's bilateral ankles that has been present at any time during the pendency of the claim.

(b)  Then, in relation to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during or is otherwise medically related to in-service injury or disease, to include the Veteran's 1986 right ankle injury?

A complete rationale should be provided for all opinions and conclusions reached.

7.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


